number release date tl-n-2091-99 uilc department of the treasury internal_revenue_service washington d c aug cc dom fs p si internal_revenue_service national_office field_service_advice from memorandum for assistant chief_counsel field service cc dom fs low-income_housing_credit subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p q r s t a b c d e f g h i j k dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure l v w x y date date date year year year year year issue whether three promissory notes executed by p are includible in eligible_basis for purposes of calculating the allowable_amount of low-income_housing tax_credits conclusion the three promissory notes are includible in eligible_basis for purposes of calculating the allowable_amount of low-income_housing tax_credit facts on date p purchased a v-unit apartment building for dollar_figurea with dollar_figureb allocated to the buildings and dollar_figurec allocated to the land in addition to the partner s cash capital contributions p financed the construction of the building through three loans entered into on date for a total principal_amount of dollar_figured first p executed a nonrecourse promissory note to q in the amount of dollar_figuree bearing interest of w percent to be paid on or before year the note was secured_by a mortgage the projected annual payment was dollar_figuref p made some payments on the note second p executed a nonrecourse promissory note to r totaling dollar_figureg bearing interest of x percent the funds were derived from private_foundation funds both principal and interest were due on or before year the note was secured_by a second mortgage p made no payments on the note third p executed a nonrecourse promissory note to s in the amount of dollar_figureh bearing interest of x percent both principal and interest were due on or before year the note was secured_by a third mortgage a portion of the loan dollar_figurei was from the t federal funds p made no payments on the note p placed the apartment building in service on date and began claiming the low-income_housing_credit the three mortgages were included in eligible_basis because of various items of disallowed costs however the eligible_basis of the property was reduced to dollar_figurej p s applicable_percentage for the low-income_housing_credit was nine percent in year p experienced financial difficulties as a result on date p executed a nonrecourse promissory note to the s in the amount of dollar_figurek bearing interest of x percent annual payments on the note were equal to y percent of the net_cash_flow for the preceding year as determined by the preceding year's annual audited financial statements the remaining balance was due on or before year the proceeds of the loan were used to extinguish the note to q the note was secured_by a mortgage which was junior to the two existing mortgages p made no payments on the note in each of year and year p claimed a low-income_housing_credit in the amount of dollar_figurel in determining the amount of credit p included the three original notes in calculating the eligible_basis law and analysis a low-income_housing_credit is allowed against the tax imposed for the taxable_year for an investment in a qualified low-income_housing building i r c a a b for any taxable_year in a ten-year credit_period the amount of the low-income_housing_credit is equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building i r c a g the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction of the eligible_basis i r c ' c a in general the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period i r c ' d if however during a taxable_year in the compliance_period a federal grant is made with respect to a low-income building or the operation thereof the eligible_basis of the building for the taxable years is reduced to the extent of the federal grant i r c ' d the compliance_period is the period of taxable years beginning with the first taxable_year of the credit_period with respect thereto i r c ' i the adjusted_basis is the cost of the underlying property i r c d acost is the amount_paid for the property in cash or other_property treas reg ' a nonrecourse debt may constitute part of a taxpayer s basis in property as long as the fair_market_value of the property securing the debt reasonably approximates the principal_amount of the debt 461_us_300 331_us_1 798_f2d_65 2d cir aff g 83_tc_542 544_f2d_1045 9th cir aff g 64_tc_752 80_tc_588 affd on this issue and remanded 748_f2d_908 4th cir corbin west ltd partnership v commissioner tcmemo_1999_7 to the extent the debt exceeds the fair_market_value no investment exists as payments of the purchase_price in accordance with the design of the parties will yield no equity to the purchaser estate of franklin supra conversely a taxpayer may not include in his basis a liability that for any economic reason does not constitute a genuine debt estate of 923_f2d_1328 8th cir aff g tcmemo_1989_253 estate of baron f 2d pincite- chamberlain v commissioner tcmemo_1987_20 when debt used to purchase an asset is unlikely to be paid_by the taxpayer the debt does not represent a bona_fide capital_investment by the taxpayer and will be excluded from the basis of the asset estate of upham f 2d pincite 872_f2d_1271 7th cir aff g 87_tc_1329 83_tc_542 aff d 798_f2d_65 2d cir a debt may be considered as unlikely to be paid_by the taxpayer when the principal is to be paid solely out of exploitation proceeds the loan is nonrecourse shielding the taxpayer from personal liability and the purchase_price of the asset unreasonably exceeds its fair_market_value durkin f 2d pincite estate of baron t c pincite the rationale for excluding such debt from basis is that the taxpayer is not entitled to enjoy benefits for which there has been no economic incentive or expectation of repayment estate of baron f 2d pincite estate of franklin f 2d pincite under the present facts there is no indication that the fair_market_value of the building does not reasonably approximate the principal_amount of the debt in addition the three promissory notes are each with independent third party lenders and reflect a legally binding debtor-creditor relationship finally because p held real_property there may be value apart from the income stream that could support the payment of the notes so that the value of the underlying collateral is not so uncertain or elusive as to be considered too contingent to justify inclusion of the notes in basis based on the above the three notes are properly considered as part of the cost_basis of the building case development hazards and other considerations federal subsidy for a new_building placed_in_service in the building is treated as federally_subsidized for any taxable_year if at any time during such taxable_year or any prior taxable_year there is or was outstanding any obligation the interest on which is exempt from tax under sec_103 or any below market federal loan the proceeds of which are or were used directly or indirectly with respect to such building or the operation thereof i r c ' i a a abelow market federal loan is any loan funded in whole or part with federal funds if the interest rate payable on such loan is less than the applicable_federal_rate in effect under sec_1274 as of the date on which the loan was made i r c ' i d for projects allocated credits in calendar years after however a building will not be considered federally_subsidized if a loan would be a below market federal loan solely because of federal assistance under sec_106 sec_107 or sec_108 of the housing_and_community_development_act_of_1974 thus if the portion of the loan from s or dollar_figurei relates to sec_106 sec_107 or sec_108 of the housing_and_community_development_act_of_1974 the project could still qualify for the nine percent credit i r c b i d at-risk_rules there are at-risk_rules for the low-income_housing tax_credit in the case of nonrecourse_financing i r c ' k specifically they provide recharacterization rules in the context of qualified non-profit loans as defined under sec_42 which fall more than one percentage_point below the applicable_federal_rate as of the time such financing was incurred i r c ' k in certain situations the related qualified_basis to which the financing relates of the project is deemed to equal the present_value of this financing based on the applicable_federal_rate i r c ' k there is a potential application of the at-risk_rules of sec_42 which would apply a present_value calculation to the eligible credit_base in particular there may be an application of the at-risk_rules beginning in year when the refinancing of the property increased the amount of nonrecourse_financing at an interest rate below the applicable_federal_rate given the complexity of the at-risk_rules we recognize that additional assistance may be needed to determine the correct_tax treatment under this provision accordingly the national_office is willing to provide further advice on this issue as necessary please call if you have any further questions by william c sabin jr senior technician reviewer passthroughs special industries branch field service division
